Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawing amendment filed 08/26/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: multiple lead lines from reference numeral 192 indicates that there are multiple sets of apertures in the snow flap 34, however, the original disclosure lacked a description of these additional apertures.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 37 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant’s disclosure does not discuss positioning the stop member longitudinally forward of a stop surface of the bumper.   Applicant’s original disclosure indicates that the stop member is below the bumper and makes no reference to it being in front of it.  Paragraphs [0055]-[0057] of applicant’s detailed disclosure refers to the bumper 452, shown in Figures 13 and 24. In para [0057], lines 7-9, applicant states that Figure 13 shows a “snow flap 34 [that] includes a stop member 490 integrally molded with the flap which has an upper stop surface 492 abutting against the bumper member 452” of the bumper assembly.  Figures 2, 3, and 13 show the stop member below the bumper 452 and the bumper stop surface 492.  None of the drawings show the stop member longitudinally forward of the stop surface.  Therefore, correction is required.
Claims 17-21 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 17-21 and 34, when applicant recites “a snow flap hingedly mounted to the rear end of the frame longitudinally forward of the bumper” it is not clear if applicant is referring to the hinged connection or the snow flap itself is forward of the bumper.  If applicant means that the snow flap is longitudinally forward of the bumper, then that recitation is inaccurate.  As seen in applicant’s 

Claim Objections
Claim 37 is objected to because of the following informalities: 
In claim 37, line 1, “a stop member” should be –the stop member-.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 17, 19, 21, 35 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ebert (USPN 7,328,765) in view of Allard (CA 2189156).
Regarding claim 17, Ebert teaches a snowmobile 200 (shown in Figure 1; referenced in col. 1, line 65 and throughout the specification), comprising: a frame (chassis and tunnel 204, referred to in  col. 1, line 67, and shown in Figure 2, are parts of the frame) having a front end and a rear end (shown in 
Ebert is silent regarding the snow flap being hingedly mounted, although the term “flap” implies a hinged connection.  It is also silent regarding a stop member for engagement with the bumper.
Allard teaches a snowmobile having a frame and a bumper (grab bar 9) mounted at its rear end.  A snow flap 13 is pivotally mounted to the rear end of the frame (by an elastic hinge portion 15 and has a stop surface or stop member 25 that engages bumper 9, 29, to limit the range of motion of the flap.  
It would have been obvious to one of ordinary skill in the art to position the flap of Ebert relative to the bumper such that the bumper limits the range of motion of the flap, in view of the use of portion 25 of flap 13 as a stop taught by Allard, in order to provide a limited range of motion without requiring additional structures that would add weight.
Regarding claim 19, stop member 25 on the snow flap 13 of Allard is integrally formed with the snow flap.
Regarding claim 21, the snowmobiles of Ebert includes an endless belt 202 and the snow flap is supported by the frame at a position rearward of the endless belt (see Figure 1 of Ebert).  
Regarding claim 35, the stop member of is movable with the snow flap (the stop member is an integral part of the flap).  
. 
Claim 18 and 22-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ebert in view of Alland as applied to claims 17, 19, 21, 35 and 37 above, and further in view of Smith (GB 2,200,879).
The combination lacks a teaching to provide apertures through the flap, although Figures 3-6, and Figure 4 in particular, of Ebert shows left and right rectangles that appear to be apertures in the snow flap.
Smith teaches proving apertures in a vehicle deflection flap in order to deflect water and debris but let through air.  This structure will also tend to be lighter than a solid flap not having apertures.
It would have been obvious to one of ordinary skill in the art to provide the combination vehicle with apertures in the snow flap, in view of the teaching of Smith, in order to allow air to pass through while directing water and debris downwardly and away from the rear end of the vehicle.
Regarding claim 22, the combination of Ebert and Allard includes a snow flap with a stop member that engages the bumper.  Ebert also appears to show vertically elongated recesses or apertures on opposite sides of a vertically oriented central ridge (seen in Figure 4 of Ebert), however, that is not entirely clear that the recesses extend through the entire thickness of the snow flap.  It would have been obvious to one of ordinary skill in the art to position at least part of the stop portion between at least two apertures, in view of the teaching of Smith, in order to allow air to pass through the flap while directing water and debris downwardly and away from the rear end of the vehicle.
Regarding claim 23, Ebert shows a tunnel, the snow flap being mounted to the tunnel along a rear edge.  

Regarding claim 25, the combination teaches a bumper assembly, and the snow flap further comprises the stop member configured to abut the bumper assembly.  
Regarding claim 26, Ebert shows an integral protrusion molded into the flap and the stop member of Allard is integrally molded with a body portion of the snow flap.  
Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ebert, Allard and Smith as applied to claims 22-26 above, and further in view of Evans (USPN 3,713,669).
The combination lacks an explicit teaching of an upper stop surface.
Evans teaches a mud flap for a vehicle that includes an upper and rearwardly extending stop surface (top surface of protrusion 80, seen in Figure 5 and described in col. 4, lines 19-21) that engages bumper 76 to limit movement of the flap (“mud flap 70 suitably disposed for coaction with the truck bumper”).
It would have been obvious to one of ordinary skill in the art to position the integral stop member of the combination on an upper surface, as taught by Evans, in order to appropriately position the stop member relative to the bumper.
Claims 20, 28-32, 34 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Allard and Ebert as applied to claims 17, 19, 21, 35, and 37 above, and further in view of Evans (USPN 3,713,669).
Regarding claims 20, 28, and 34, the combination lacks an explicit teaching of an upper and rearwardly extending stop surface.
Evans teaches a mud flap for a vehicle that includes an upper and rearwardly extending stop surface (top surface of protrusion 80, seen in Figure 5 and described in col. 4, lines 19-21) that engages 
It would have been obvious to one of ordinary skill in the art to position the integral stop member of the combination on an upper and rearwardly extending surface, as taught by Evans, in order to appropriately position the stop member relative to the bumper.
Regarding claim 29, Ebert teaches the frame includes a tunnel 204, and the bumper assembly further includes, a first side bracket and a second side bracket (best seen in Figure 3), the first side bracket being coupled to a first side surface of the tunnel and the second side bracket being coupled to second side surface of the tunnel, and the snow flap is positioned between the first and second side brackets.  
Regarding claim 30, in Ebert, the first side bracket, the second side bracket, the bumper, and the tunnel define an opening, the snow flap extends through the opening (see  Figure 3).  
Regarding claim 31, the bumper of Ebert is positioned rearward of an upper extent of the snow flap and forward of a lower extent of the snow flap (see Figures 1 and 5 of Evert).
Regarding claim 32, the stop member of the combination is configured to abut the bumper when the snow flap is at the upper limit of the predetermined range of motion.
Regarding claim 36, the combination lacks an explicit teaching of the stop member having a lateral width that is less than the entire lateral width of the snow flap.  However, Ebert shows a laterally extending protrusion on the rear side of the flap (seen in Figure 3 as a wide rectangle on the rear side of the flap 264 and seen in Figure 6 extending rearwardly from the majority of the flap).  This projection extends along only a portion of the width of the flap.  It would have been obvious to one of ordinary skill in the art to form the stop along only a portion of the width of the flap, in a configuration like that shown by Ebert, in order to maintain the overall esthetic shown in the drawings of Ebert.

Response to Arguments
Applicant's arguments filed 08/26/2021 have been fully considered but they are not persuasive.
Regarding claim 1, applicant argues that the combination of Ebert and Alland is inappropriate because the Alland arrangement is for preventing the flap from contacting the track, that is, to prevent the flap from bending forwards, whereas the claimed combination prevents the flap from bending rearward.  However, the Alland reference is provided to show that the snowmobile bumper and a portion of the flap form stop surfaces that prevent overextension of the flap.  Ebert teaches the flap to be positioned forward of the bumper, so any stop surface on the flap would be forward of and below the bumper stop surface.  The examiner maintains that it would have been obvious to one of ordinary skill in the art to use a surface of the bumper of Ebert and a portion of the flap as stops, without a significant redesign, or altering the overall intended use of the flap, in order to prevent overextension of the flap using the structural elements provided, thereby preventing overextension of the flap without adding a significant amount of weight.  Limiting the range of motion prevents damage to the snow flap and allows it to provide the snow directly function it is designed to provide.  Therefore, the combination is believed to be appropriate and to meet the limitations of applicant’s claims.
Regarding claim 22, applicant argues that the rejection is improper because Alland teaches a stop member 25 that extends laterally across the entire width of the flap so it could not be positioned laterally between two apertures.  However, the snow flap of Ebert is not flat.  It has laterally spaced recessed portions (seen extending vertically along two lateral sides of the flap 264 in Figure 3, for example) and a central ridge that extends between the recessed portions.  The ridge extends rearwardly from the recessed portions forming at least one stop member.  The recessed portions would not be part of a stop member that engages the bumper 262 that is positioned behind the flap, but the ridge would form such a stop member.  Therefore, apertures in any part of the flap other than the central ridge .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641.  The examiner can normally be reached on Monday-Friday, 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611